Case 3:20-mj-03013-TJB Document 1 Filed 06/02/20 Page 1 of 5 PageID: 1
   Case 3:20-mj-03013-TJB Document 1 Filed 06/02/20 Page 2 of 5 PageID: 2



                                ATTACHMENT A

                              COUNT ONE
             (Attempt to Damage Government Property by Fire)

      On or about May 31, 2020, in Mercer County, in the District of New Jersey,
and elsewhere, the defendant,

                                JUSTIN D. SPRY,

did knowingly, intentionally, and maliciously damage and destroy, and attempt
to damage and destroy, by means of fire, a vehicle, and other real and personal
property, which was owned and possessed by an institution or organization
receiving Federal financial assistance, namely, a Trenton Police Department
vehicle bearing New Jersey license plate number MG68426.

      In violation of Title 18, United States Code, Sections 844(f)(1) and 2.
   Case 3:20-mj-03013-TJB Document 1 Filed 06/02/20 Page 3 of 5 PageID: 3



                             COUNT TWO
            (Attempt to Damage Property in Commerce by Fire)

      On or about May 31, 2020, in Mercer County, in the District of New Jersey,
and elsewhere, the defendant,

                                JUSTIN D. SPRY,

did knowingly, intentionally, and maliciously damage and destroy, and attempt
to damage and destroy, by means of fire, a vehicle, and other real and personal
property, which was used in interstate and foreign commerce and in an activity
affecting interstate and foreign commerce, namely, a Trenton Police Department
vehicle bearing New Jersey license plate number MG68426.

      In violation of Title 18, United States Code, Sections 844(i) and 2.
   Case 3:20-mj-03013-TJB Document 1 Filed 06/02/20 Page 4 of 5 PageID: 4



                                ATTACHMENT B

       I, Michael Hooper, am a Special Agent with the Federal Bureau of
Investigation. I am fully familiar with the facts set forth herein based on my own
investigation, my conversations with witnesses and other law enforcement
officers, and my review of reports, documents, and items of evidence. Where
statements of others are related herein, they are related in substance and in
part. Because this complaint is being submitted for a limited purpose, I have
not set forth each and every fact that I know concerning this investigation.
Where I assert that an event took place on a particular date, I am asserting that
it took place on or about the date alleged.

      1.    On or about May 25, 2020, George Floyd died while in the custody
of the Minneapolis, Minnesota, Police Department. The circumstances
surrounding Floyd’s death drew national media attention. In the days following
Floyd’s death, large-scale protests were held throughout the United States.

      2.      One such protest took place on or about Sunday, May 31, 2020, in
and around Trenton, New Jersey. While the protest earlier in the day was
peaceful, violence erupted later. Among other things, a group of individuals
proceeded down East State Street in Trenton and began to riot, smashing store
fronts, looting stores, and attacking multiple marked Trenton Police Department
vehicles parked on the 100 Block of East State Street.

       3.     At or around 8:20 p.m., a City of Trenton street camera captured
one of the rioters as he began stuffing what appeared to be a piece of cloth into
the gas tank of one of the police vehicles, a Trenton Police vehicle bearing New
Jersey license plate number MG68426 (the “Vehicle”). The rioter attempted to
ignite the cloth unsuccessfully, at which point the defendant, JUSTIN D. SPRY,
who also was captured by the street camera video, approached to assist. The
street camera footage showed defendant SPRY, using an unidentified means of
ignition, attempt to ignite the cloth and other objects while inserting them into
the Vehicle’s gas tank. Law enforcement officers on scene observed SPRY as he
attempted to ignite the Vehicle. SPRY noticed the officers and attempted to flee.
SPRY resisted arrest, but was subdued by the officers and placed under arrest.

       4.    At all times relevant to this criminal complaint, including on or
about May 31, 2020, the City of Trenton and the Trenton Police Department
owned and possessed the Vehicle. At all times relevant to this criminal
complaint, the City of Trenton and the Trenton Police Department were entities
receiving financial assistance from the Federal Government of the United States.

      5.     The City of Trenton and the Trenton Police Department conduct
business in interstate commerce by, among other means, purchasing goods in
interstate commerce, including vehicles. The City of Trenton and the Trenton
Police Department also engage in activities affecting interstate commerce,
   Case 3:20-mj-03013-TJB Document 1 Filed 06/02/20 Page 5 of 5 PageID: 5



including the administration and enforcement of laws. The Vehicle was used in
the City of Trenton and Trenton Police Department’s law enforcement and other
activities in and affecting interstate commerce.
